930 F.2d 24
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lloyd E. BROFFORD, Petitioner-Appellant,v.Terry L. MORRIS, Southern Ohio Correctional Facility,Respondents-Appellees.
No. 90-4067.
United States Court of Appeals, Sixth Circuit.
April 9, 1991.

S.D. Ohio, No. 88-00713;  Spiegel, J.
S.D.Ohio
AFFIRMED.
Before MERRITT, Chief Judge, KENNEDY and NATHANIEL R. JONES, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Lloyd Brofford, an Ohio inmate, filed a petition for habeas corpus relief under 28 U.S.C. Sec. 2254 in which he challenged the constitutionality of a 1980 aggravated murder conviction.  The matter was referred to a magistrate who recommended that the petition be denied.  The district court adopted the recommendation over Brofford's objections and the instant appeal followed.  The parties have briefed the issues, Brofford proceeding without counsel.


3
Upon consideration, we find that the district court properly concluded that Brofford's first claim was meritless and that his second and third claims constituted an abuse of the writ.


4
Accordingly, for the reasons set forth in the magistrate's report and recommendation entered on April 4, 1990 and adopted by the district court on November 6, 1990, the district court's judgment is AFFIRMED.  Rule 9(b)(5), Rules of the Sixth Circuit.